Case 1:16-cv-00041-CFC Document 231 Filed 04/01/19 Page 1 of 5 PageID #: 8373



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

F’REAL FOODS, LLC and                            )
RICH PRODUCTS CORPORATION,                       )
                                                 )
                       Plaintiffs,               )
                                                 )
                v.                               ) C.A. No. 16-41 (CFC)
                                                 ) CONSOLIDATED
HAMILTON BEACH BRANDS, INC.,                     )
HERSHEY CREAMERY COMPANY and                     )
PAUL MILLS d/b/a MILLS BROTHERS                  )
MARKETS,                                         )
                                                 )
                       Defendants.               )

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

                Pursuant to D. Del. LR 83.5 and the attached certifications, counsel moves the

admission pro hac vice of Peter M. Colosi and Nicholas A. Shen of SIDEMAN & BANCROFT LLP,

to represent Plaintiffs f’real Foods, LLC and Rich Products Corporation in this matter.

                                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                  /s/ Michael J. Flynn
                                                  ______________________________________
                                                  Rodger D. Smith II (#3778)
                                                  Michael J. Flynn (#5333)
                                                  Taylor Haga (#6549)
                                                  1201 North Market Street
                                                  P.O. Box 1347
                                                  Wilmington, DE 19899-1347
                                                  (302) 658-9200
                                                  rsmith@mnat.com
                                                  mflynn@mnat.com
                                                  thaga@mnat.com

                                                  Attorneys for Plaintiffs f’real Foods, LLC and
                                                  Rich Products Corporation
April 1, 2019
Case 1:16-cv-00041-CFC Document 231 Filed 04/01/19 Page 2 of 5 PageID #: 8374




                              ORDER GRANTING MOTION

              IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice of

Peter M. Colosi and Nicholas A. Shen is granted.

Date: _________________                    _______________________________________
                                           UNITED STATES DISTRICT JUDGE




                                              2
Case 1:16-cv-00041-CFC Document 231 Filed 04/01/19 Page 3 of 5 PageID #: 8375




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

               Pursuant to D. Del. LR 83.5, I certify that I am eligible for admission to this

Court, am admitted, practicing and in good standing as a member of the Bar of the State of

California and pursuant to D. Del. LR 83.6 submit to the disciplinary jurisdiction of this Court

for any alleged misconduct that occurs in the preparation or course of this action. I also certify

that I am generally familiar with this Court’s Local Rules. In accordance with Standing Order

for District Court Fund effective 09/01/2016, I further certify that the annual fee of $25.00 has

been paid □ to the Clerk of Court, or, if not paid previously, the fee payment will be submitted

M to the Clerk’s Office upon the filing of this motion.



Date:
                                                  Peter . Colosi, Esq.
                                                  SiDEMAN & Bancroft LLP
                                                  One Embarcadero Center
                                                  Twenty-Second Floor
                                                  San Francisco, CA 94111
                                                  (415) 392-1960
                                                  pcolosi@sideman.com
Case 1:16-cv-00041-CFC Document 231 Filed 04/01/19 Page 4 of 5 PageID #: 8376




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

              Pursuant to D. Del. LR 83.5, I certify that I am eligible for admission to this

Court, am admitted, practicing and in good standing as a member of the Bar of the State of

California and pursuant to D. Del. LR 83.6 submit to the disciplinary jurisdiction of this Court

for any alleged misconduct that occurs in the preparation or course of this action. I also certify

that I am generally familiar with this Court’s Local Rules. In accordance with Standing Order

for District Court Fund effective 09/01/2016, I further certify that the annual fee of $25.00 has

been paid □ to the Clerk of Court, or, if not paid previously, the fee payment will be submitted

M to the Clerk’s Office upon the filing of this motion.



Date:                                                 M2
                                                  Nicholas A. Shen, Esq.
                                                  SiDEMAN & Bancroft LLP
                                                  One Embarcadero Center
                                                  Twenty-Second Floor
                                                  San Francisco, CA 94111
                                                  (415) 392-1960
                                                  nshen@sideman.com
Case 1:16-cv-00041-CFC Document 231 Filed 04/01/19 Page 5 of 5 PageID #: 8377



                                CERTIFICATE OF SERVICE

               I hereby certify that on April 1, 2019, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

               I further certify that I caused copies of the foregoing document to be served on

April 1, 2019, upon the following in the manner indicated:

Francis DiGiovanni, Esquire                                            VIA ELECTRONIC MAIL
Thatcher A. Rahmeier, Esquire
DRINKER BIDDLE & REATH LLP
222 Delaware Avenue, Suite 1410
Wilmington, DE 19801
Attorneys for Defendant Hamilton Beach
Brands, Inc. and Hershey Creamery Company

William S. Foster, Jr., Esquire                                        VIA ELECTRONIC MAIL
Kenneth M. Vorrasi, Esquire
Brianna L. Silverstein, Esquire
Lee Roach, IV, Esquire
Katlyn M. Moseley, Esquire
DRINKER BIDDLE & REATH LLP
1500 K Street, N.W.
Washington, DC 20005-1209
Attorneys for Defendant Hamilton Beach
Brands, Inc. and Hershey Creamery Company

Reeya Thakrar, Esquire                                                 VIA ELECTRONIC MAIL
DRINKER BIDDLE & REATH LLP
191 N. Wacker Dr., Ste. 3700
Chicago, IL 60606-1698
Attorneys for Defendant Hamilton Beach
Brands, Inc. and Hershey Creamery Company



                                                    /s/ Michael J. Flynn
                                                    ____________________________
                                                    Michael J. Flynn (#5333)
